RENDERED: DECEMBER 2, 2022; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals
                             NO. 2020-CA-1525-MR


LEWACO LEYULTEE CLAY                                                 APPELLANT


                APPEAL FROM FAYETTE CIRCUIT COURT
v.             HONORABLE KIMBERLY N. BUNNELL, JUDGE
                       ACTION NO. 20-CR-00519


COMMONWEALTH OF KENTUCKY                                               APPELLEE


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: JONES, LAMBERT, AND K. THOMPSON, JUDGES.

JONES, JUDGE: Lewaco Leyultee Clay appeals the final judgment of the Fayette

Circuit Court following the court’s denial of his motion to suppress incriminating

evidence seized during an investigatory stop. Clay entered a conditional guilty

plea to an amended charge of convicted felon in possession of a firearm and a

charge of first-degree possession of a controlled substance predicated on the
evidence seized. For the reasons stated herein, we affirm the trial court’s denial of

the suppression motion and the subsequent judgment.

                                  I. BACKGROUND

             Lexington Police Sergeant Joshua Yar conducted surveillance of an

apartment building located at 734 North Broadway in Lexington, Kentucky where

he observed multiple individuals coming and going. Based on prior department

investigations and his own observations, he suspected that drug activity was

occurring on the premises. On April 27, 2020, Sergeant Yar spoke with the lessor

of the property, Rick Reynolds, who indicated he received complaints from tenants

regarding excessive foot traffic from non-tenants on the property. Reynolds also

indicated a tenant who resided in apartment unit three reported he was forced out

by a reported drug dealer going by the name “Capone.” Reynolds requested

assistance from Sergeant Yar in removing trespassers from the property and

provided him a “rent roll” listing the names of each of the apartment’s tenants

along with a text message containing a photograph of the individual believed to be

“Capone.”

             That same day, Sergeant Yar shared the information and photograph

from Reynolds with Officer Joseph Schiff, and they, along with other Lexington

police officers, investigated the property at 734 North Broadway. Soon after

arriving, Officer Schiff, who was wearing a body camera, approached Clay who


                                         -2-
was standing outside apartment three. Officer Schiff tried to question Clay outside

the apartment, but Clay was not receptive. He turned his back on Officer Schiff

and proceeded to enter apartment three, leaving the door open behind him. While

Clay was entering the apartment, Officer Schiff, implored: “Hold up, man. Hey,

I’m talking to you. I’m talking to you. Get back here.” Officer Schiff then

walked forward within view of the inside of the apartment’s open threshold, where

he could see Clay and the individual known as “Capone” inside.

             Officer Schiff instructed both men to exit the apartment. “Capone,”

who identified himself as Antonio Winn, was placed in handcuffs. Clay was told

to sit down outside of apartment three; he was later moved to the front of the

apartment building where he was also placed in handcuffs. After Clay noticed a

female acquaintance, he asked Officer Schiff to give his backpack to her. When

Officer Schiff asked if it contained anything that would “stick” or “poke” him,

Clay told him to “dump” its contents. Officer Schiff emptied the contents of the

backpack and discovered a plastic bag containing crack cocaine. Clay was placed

under arrest, and a further search of the backpack’s contents uncovered a scale

with residue, a loaded handgun, and over $200 in cash.

             On June 29, 2020, Clay was indicted for being a convicted felon in

possession of a handgun, first-degree possession of a controlled substance, third-

degree criminal trespassing, and being a second-degree persistent felony offender.


                                         -3-
Clay filed a motion to suppress the evidence seized from his backpack. At the

evidentiary hearing, Sergeant Yar and Officer Schiff testified, and excerpts of

police body camera video were played. The trial court denied the motion with oral

findings and entered a written order on September 18, 2020. Clay entered a

conditional guilty plea, preserving his right to appeal the denial of his motion to

suppress. This appeal followed.

                             II. STANDARD OF REVIEW

             A review of a decision on a suppression motion is a twofold analysis.

First, the factual findings of the lower court are conclusive if based on substantial

evidence and subject to reversal based upon clear error. King v. Commonwealth,

332 S.W.3d 97, 100 (Ky. App. 2010). Second, the lower court’s application of the

law as to its findings of fact are reviewed under a de novo standard. Id. We

review the issues raised in this appeal under this standard.

                                    III. ANALYSIS

             Clay argues that police unlawfully detained him based on information

that amounted to an uncorroborated anonymous tip when the detention was

initiated, and as a direct result, any subsequent consent to search his belongings

was tainted. In making our analysis, we first examine the nature of the tip obtained

by police before reviewing the direct circumstances of Clay’s detention on scene.




                                          -4-
             Clay argues that his detention was based on information that

amounted to an uncorroborated anonymous tip because the original source, the

tenant of apartment three, was not on the premises at the time of the investigation

and never spoke with law enforcement directly. The nature of whether a tip or

report originates from a known or anonymous source determines its “presumption

of reliability.” Commonwealth v. Kelly, 180 S.W.3d 474, 477 (Ky. 2005) (citation

omitted). Identifiable sources are entitled to a greater “presumption of reliability”

as opposed to an unknown “anonymous” source. Id. Factors such as “veracity,

reliability[,] and basis of knowledge are all highly relevant in determining the

value of [a] report.” Id. (internal quotation marks omitted) (quoting Illinois v.

Gates, 462 U.S. 213, 230, 103 S. Ct. 2317, 2328, 76 L. Ed. 2d 527 (1983)).

Another relevant factor includes the possibility for an informant to face

accountability in the event the information proves to be inaccurate. Id.

(citing Florida v. J.L., 529 U.S. 266, 120 S. Ct. 1375, 146 L. Ed. 2d 254 (2000)).

             We do not agree with the characterization that the information relayed

to the police in this matter amounted to an anonymous tip. The tip’s original

source was readily identifiable to police because he was directly known to

Reynolds by name, and he was specifically identified to Sergeant Yar who relayed

the information to Officer Schiff. See Kelly, 180 S.W.3d at 477 (holding a call

made from unnamed employees of a specifically identified Waffle House “raise[d]


                                         -5-
a strong presumption that [they] could likely be located in the event that their tip

was determined to be false[.]”). Thus, due to the original source’s specifically

known identity, he was more akin to a citizen informant. See Hampton v.

Commonwealth, 231 S.W.3d 740, 745 (Ky. 2007) (emphasis added) (“Citizen

informants are tipsters who have face-to-face contact with the police or whose

identity may be readily ascertained.”). Additionally, in this case, law

enforcements own observations of excessive foot traffic at the apartment building

were consistent with the tenants concerns about drug activity.

             Clay argues that the tenant of apartment three was never directly

contacted by investigators during or after their arrival at the scene. While Officer

Schiff testified attempts were made, this ultimately has no bearing on the

justification for the initiation of Clay’s detention as the officer’s judgment is

evaluated based on his knowledge at the time the detention began. See J.L., 529

U.S. at 271, 120 S. Ct. at 1379 (“The reasonableness of official suspicion must be

measured by what the officers knew before they conducted their search.”).

             The source’s basis of knowledge was also readily apparent as he was

the rightful possessor and previous occupant of the apartment in which criminal

activity was allegedly occurring. The information’s reliability was bolstered by

Reynolds who affirmed and corroborated the tenant’s leasehold of the unit with

written documentation in the form of the “rent roll.” The original source of the


                                          -6-
information was therefore afforded the “presumption of reliability” as it was

provided by a known informant. Having established the tip’s presumptive

reliability, we now turn to the facts of Clay’s detention.

             It is long settled under Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L.

Ed. 2d 889 (1968), that police officers may initiate a detention if supported by

reasonable articulable suspicion of criminal activity. Reviewing the

reasonableness of what have been named “Terry stops” is a dual analysis where it

must be determined if the officer’s stop was “justified at its inception” and if the

scope of it was reasonable in relation to the circumstances “which justified the

interference in the first place.” Id. at 19-20, 88 S. Ct. at 1879. The facts and

circumstances providing the basis for the stop must be examined in their totality

when determining if it was based on reasonable suspicion. Kelly, 180 S.W.3d at

477 (citing Alabama v. White, 496 U.S. 325, 330, 110 S. Ct. 2412, 2416, 110 L.

Ed. 2d 301 (1990)). A reviewing court should not consider each factor relied upon

by police in isolation and should give due regard to their inferences and deductions

reached based upon their experience and training. Baltimore v. Commonwealth,

119 S.W.3d 532, 539 (Ky. App. 2003) (citation omitted).

             Clay argues his detention began the instant Officer Schiff told him to

“hold up” during his entry into apartment three while the trial court and the

Commonwealth reference the moment in which he was instructed to “sit down”


                                          -7-
after exiting. For purposes of this decision, it is not dispositive as to exactly when

Clay’s detention began because the police possessed the requisite basis to initiate a

stop in both instances.

             When Officer Schiff first approached Clay, he was seen at a location

suspected of recurring drug activity. See Illinois v. Wardlow, 528 U.S. 119, 124,

120 S. Ct. 673, 676, 145 L. Ed. 2d 570 (2000) (“[W]e have previously noted the

fact that [a] stop occurred in a ‘high crime area’ among the relevant contextual

considerations in a Terry analysis.”); Fletcher v. Commonwealth, 182 S.W.3d 556

(Ky. App. 2005) (subject was detained after he was surveilled for ten minutes at a

house suspected of drug activity in a high crime neighborhood). Additionally,

Clay was observed occupying an area in which there were reports of trespassing

directly outside an apartment unit reportedly occupied on an unlawful basis by an

armed drug dealer. See Gray v. Commonwealth, 150 S.W.3d 71, 74 (Ky. App.

2004) (“Trespassing and loitering, being minor criminal activity, alone provide

sufficient reasonable suspicion for an officer to stop and question a subject.”).

             Officer Schiff testified that soon after contact was initiated Clay stated

that he lived at apartment three. Immediately thereafter, based on the body camera

footage, Clay gave a contradictory answer indicating he was there to see Winn




                                          -8-
whom he specifically referred to as “Capone.”1 See Williams v. Commonwealth,

364 S.W.3d 65, 70 (Ky. 2011) (citation omitted) (association “with a person who is

independently engaged in criminal activity” is a factor that “can be considered in

determining . . . whether reasonable, articulable suspicion exists for a Terry stop.”).

Clay’s specific mention of “Capone,” coupled with the “rent roll” not listing either

subject as tenants, provided independent corroboration of Reynold’s tip. Clay then

proceeded to enter the apartment in a manner the trial court found to be “a little

evasive.” See Wardlow, 528 U.S. at 124, 120 S. Ct. at 676 (“[N]ervous, evasive

behavior is a pertinent factor in determining reasonable suspicion.”); see also

Commonwealth v. Banks, 68 S.W.3d 347, 350 (Ky. 2001). Alternatively, if the

detention began after Clay exited apartment three and was told to “sit down,” an

articulable suspicion was still established based on the immediately preceding

reasons discussed as well as Officer Schiff’s observation of “Capone” inside the

apartment which provided further corroboration of Reynold’s tip.

               Clay argues that his presence at the scene, refusal to listen to Officer

Schiff, and association with a subject engaged in criminal activity would not each

provide sufficient cause to detain him. However, this argument fails because it




1
  Police body camera footage of this moment was played into the record at the hearing, but it is
difficult to discern what is exactly being said from a review of the video record. The original
footage itself was not submitted into the record as an exhibit, and the trial court’s finding is not
clearly erroneous based on what can be discerned.

                                                 -9-
neglects to consider the factors in their totality. See Baltimore, 119 S.W.3d at 539.

When weighed cumulatively, all these factors establish an articulable suspicion of

criminal activity that would justify a Terry stop of Clay, namely, that he was

potentially engaging in criminal trespassing with the purpose of participating in

drug activity.

             Clay cites to the unpublished decision in Commonwealth v. Stephens,

No. 2006-SC-000305-DG, 2008 WL 2167980 (Ky. May 22, 2008), for support. In

Stephens, during nighttime surveillance of an apartment building known for drug

trafficking, a Lexington police officer approached a female subject, Brandy

Stephens, who he observed walking on the premises with a nervous demeanor.

After the officer asked Stephens for her identifying information, he noticed a three-

year discrepancy between her provided age and date of birth. When a records

search of the provided information yielded no criminal record, the officer warned

of the criminal nature of providing a false name, but she maintained the

information she provided was accurate. The officer continued his questioning and

performed a second records check of a Florida database after she indicated she

possessed a Florida driver’s license. Id. at *1-2. The Kentucky Supreme Court

deemed the officer’s initial approach to have been a consensual encounter up to the

moments after the first conclusion of his records check. While noting it to be a

“close call,” the Court ultimately declared an impermissible stop occurred when he


                                        -10-
continued her questioning after he warned her about the penalties of giving a false

name and she maintained the accuracy of the information. The Court reasoned that

the officer needed an articulable suspicion at that moment, and without other

factors such as evasive behavior, a nervous subject’s presence in a high crime area

was not sufficient cause upon which to initiate a detention. Id. at *4-6.

             We disagree that the facts in Stephens are sufficiently analogous

because, as previously discussed, there were additional articulable factors to justify

Clay’s stop beyond his presence in a high crime area. Contrary to his argument,

Clay’s entry into apartment three did not satisfy suspicions concerning his

legitimate presence at the scene because there was reasonable cause to believe the

occupant allowing him to make entry did not possess lawful consent to do so.

             Instead, we perceive the circumstances discussed in Commonwealth v.

Fields, 194 S.W.3d 255 (Ky. 2006), as more applicable. In Fields, Lexington

police approached a subject observed in the parking lot of an apartment complex

with clearly posted signs forbidding trespassing and loitering while they were

searching the neighborhood for a suspected drug dealer. After being observed

turning away from the officers’ vehicle three times, police pulled up and called

over to him twice before he ultimately approached them. He was questioned as to

his purpose on the premises, and he answered that he was visiting “his people” but

was unable to provide specific names and addresses of any residents thereby


                                         -11-
resulting in his arrest for criminal trespassing. Id. at 255-56. Like the suspect in

Fields, Clay was observed behaving evasively in an area where officers reasonably

suspected he did not have a lawful right to be, and he could not provide a clear

answer establishing a legitimate purpose for being there.

             Finally, Clay argues that any consent to search his bag was tainted due

to the asserted groundlessness to detain him. Having established there was

sufficient grounds, the consent to search his bag was not tainted as a result.

                                  IV. CONCLUSION

             For the foregoing reasons, we affirm the judgment of the Fayette

Circuit Court.

             LAMBERT, JUDGE, CONCURS.

             THOMPSON, K., JUDGE, CONCURS IN RESULT ONLY.



BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

Jared Travis Bewley                        Daniel Cameron
Frankfort, Kentucky                        Attorney General of Kentucky

                                           Courtney J. Hightower
                                           Assistant Attorney General
                                           Frankfort, Kentucky




                                         -12-